 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlenn Goulding d/b/a Fed-MartandRetailClerks Union, Local 1167, Retail ClerksInternationalAssociation, AFL-CIO. Case31-CA-48 (formerly Case 21-CA-6514).June 8, 1967DECISION AND ORDEROn July 7, 1966, Trial Examiner Maurice M. Millerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneralCounselandRespondent filedexceptions to the Decision and supporting briefs.'The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.The Trial Examiner found that Respondentviolated Section 8(a)(5) of the Act by (1) refusing torecognize and bargain with the Union as the majorityrepresentativeof its employees; (2) unilaterallychanging terms and conditions of employmentwithout first notifying and affording the Union anopportunity to bargain; and (3) refusing to honor andmaintainthecollective-bargainingagreementexecuted by Respondent's predecessor, Garrity.''Whilewe agree with and adopt the TrialExaminer's findings with respect to Respondent'sduty to bargain,; and its unlawful institution ofunilateral changes, we are unwilling on the instantrecord to hold that the successor employer'sstatutory bargaining obligation extends beyond thefundamental duty to recognize and bargain in goodfaithwith the labor organization that had beendesignated by the predecessor's employees. In thisregard,theinstantrecord is repletewithuncertainties as to whether Garrity, Respondent'spredecessor, had actually implemented and applied'The Respondent's request for oral argument is hereby denied,as the record, exceptions, and briefs adequately present theissues and positions of the parties2 In so holding, the Trial Examiner found that the SupremeCourt's decision inJohn Wiley & Sons vLivingston, 376 U S 543(1964), and subsequent circuit court decisions inWackenhutCorporation vPlantGuards,332 F.2d 954 (C.A. 9), andSteelworkers vReliance, 335 F.2d 891 (C.A. 3), support the viewthat a successor is boundipso factoby the contract entered intoby its predecessor'The Trial Examiner found, and we agree, that the Respondentis the successor of Garrity In determining successorship "[t]hecritical question iswhether Respondent continued essentiallythe same operation, with substantially the same employee unit" Maintenance, Incorporated,148 NLRB 1299, 1301 Here,the continuity of operations was in no way disrupted by thetransfer from Garrity to Respondent In assuming control,the terms and conditions of employment existingunder any contract or contracts it had executed withtheUnion.Specifically, the record shows thatGarrity signed aMemorandum Agreement onDecember 7, 1964. By the terms of that Agreement,Garrity agreed to adopt the "existing" 1959-64GeneralMerchandiseAgreementnegotiatedbetween the Union and Food Employers' Council,and effective December 15, 1964, to apply the new1964-69contract.AlthoughFoodEmployers'Council and the Union had reached agreement onthe new 1964-69 contract some 9 months beforeGarrity executed the Memorandum Agreement, thenew contract was not in effect at that time, and thereis no showing that Garrity had ever adopted either itsterms or the terms of any collective-bargainingagreement at all. It is true that the General Counselintroduced the 1964-69 contract as being theagreement in effect at the time of the hearing.However, this evidence falls far short of establishingthat Garrity ever implemented either the 1959-64 orthe 1964-69 contract, and what terms and conditionsofemploymentwere actually in effect whenRespondent commenced operations.In our opinion, these considerations, together withthe short time that Garrity operated the store afterexecution of the Memorandum Agreement, give riseto uncertainties as to the existence of the basicagreements,whetherGarrityactuallyexecutedthese contracts through arms length bargaining withthe intention to be bound thereby for any reasonablelength of time, and whether Garrity's employeeseverenjoyed the benefits set forth in theagreements.Against this background, it is ourjudgment that the circumstances with which we arehere confronted furnish no reasonable basis forconsidering the extent to which Section 8(a)(5)imposes a duty on a successor-employer to meet thecontract obligations to which its predecessor hadbecome bound through the process of good-faithbargaining.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Respondent made no significant changes in personnel, or in thenature of the business Thus, Respondent's subsequent refusal torecognizeand bargain with the Union as the bargainingrepresentative of its employees is in violation of Section 8(a)(5) ofthe ActValleydale Packers, Inc, of Bristol,162 NLRB 1486,Randolph Rubber Company, Inc,152 NLRB 496,Skaggs DrugCenters,150 NLRB 518 As we agree with the Trial Examiner'ssuccessorship finding, we need not pass on other grounds reliedon by the Trial Examiner in finding an unlawful refusal to bargain'Since the Trial Examiner predicated his backpay finding onRespondent's assumption of Garrity's contract, we shall eliminatethe backpay provision from the remedial order We also find meritinGeneralCounsel's exception to that part of the TrialExaminer's Recommended Order that required service of a copyof the Board's Decision in this case on Fed-Mart, the franchisor,since Fed-Mart is not a party to this proceeding165 NLRB No. 22 FED-MARTGlenn Goulding d/b/a Fed-Mart, Fontana, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectivelywith Retail Clerks Union, Local 1167, Retail ClerksInternationalAssociation,AFL-CIO, as theexclusive bargaining representative of Respondent'semployees in the following appropriate unit: Allemployees employed by the Respondent at hisFontana,California, store, exclusive of guards,watchmen, professional employees, and supervisorsas defined in the Act.(b) Instituting changes in wages, vacation, sickleave, group life insurance, and hospital plan, orother terms and conditions of employment of its saidemployees, without first notifying, consulting, andbargaining with the Union concerning such changes.(c) In any like or related manner interfering with,restraining,orcoercing his employees in theexercise of their right to self-organization, to form,join, or assist unions, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from such activities, except to the extent thatsuch right may be affected by an agreementrequiring unionmembership as a condition ofemployment, as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended by theLabor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action, which wefind will effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentative of all employees in the appropriateunit as found above, and, if an understanding isreached, embody such understanding in a signedagreement.(b)Post at its store in Fontana, California, copiesof the attached notice marked "Appendix.'", Copiesof said notice, to be furnished by the RegionalDirector for Region 31, after being duly signed bythe Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allAPPENDIX203NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to recognize and bargaincollectivelywithRetailClerks Union, Local1167, Retail Clerks International Association,AFL-CIO,astheexclusivebargainingrepresentative of the employees in the followingappropriate unit:All employees employed by the Employerat his Fontana, California, store, exclusiveofguards,watchmen,professionalemployees, and supervisors, as defined inthe Act.WE WILL NOT institute changes in wages,vacation, sick leave, group life insurance, andhospital plan, or other terms and conditions ofemployment of our employees, without firstnotifying, consulting, and bargaining with theUnion concerning such changes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce the employeesin the exercise of their right to self-organization,toform, join, or assist unions, to bargaincollectively through representatives of theirown choosing, to engage in concerted activitiesfor the purposes of collective bargaining orother mutual aid or protection, or to refrain fromsuch activities, except to the extent that suchright may be affected by an agreement requiringunionmembershipasaconditionofemployment, as authorized in Section 8(a)(3) ofthe National Labor Relations Act, as amendedby the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, upon request, bargain collectivelywith the above-named labor organization as theexclusivebargaining representativeofallemployees in the appropriateunitas foundabove, and, if an understanding is reached,embody such understanding in a signedagreement.places where notices to employees are customarilyGLENN GOULDING D/B/Aposted.Reasonable steps shall be taken by theFED-MARTRespondent to insure that said notices are not(Employer)altered, defaced, or covered by any othermaterial.(c)Notify the aforesaid Regional Director, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS HEREBY FURTHER ORDERED that thecomplaint be, and it hereby is, dismissed, insofar asit alleges violations not found herein.' In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order"the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate with the Board's Regional Office, 10thFloor, Bartlett Building, 215 West Seventh Street,Los Angeles, California 90014, Telephone 688-5840. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER,Trial Examiner:Upona chargeand amended charge filed on February 26 and March 31,1965, respectively,and duly served,the General Counselof the National Labor Relations Board caused a complaintand notice of hearing to be issued and served upon GlennGoulding d/b/a Fed-Mart,designated as Respondent inthisDecision.The complaint was issued July 30, 1965;therein,Respondentwas charged with unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (5) of the National Labor Relations Act,asamended(61Stat.136,73Stat.519).WithinRespondent's subsequently filed answer, certain factualallegations which the complaint set forth were conceded;Respondent'scommission of any unfair labor practice,however,was denied.Pursuant to notice,a hearing with respect to the issueswas held at Los Angeles, California,on October 19 and 20,1965, before me.The General Counsel,Complainant, andRespondent were represented by counsel.(When thehearing began,Respondent's counsel requested thatGeneral Counsel forthwith produce for inspectioncopies ofallstatementstakenbyBoard representatives inconnectionwith this matter,togetherwith copies ofwhatever signature cards union representatives hadprocured from Respondent's workers.Counsel'smotionfor production was denied.See Section 102.118 of theBoard'sRules and Regulations Series 8, as amended;Harvey Aluminum(Incorporated),142 NLRB 1041, 1042,fn. 1, in this connection.)Each party was afforded a fullopportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence pertinent to theissues. Since the hearing's close, timely briefs have beenreceived from counsel for the General Counsel andComplainant; these have been duly considered.FINDINGS OF FACTUpon the entire testimonial record, documentaryevidence received,and my observation of the witnesses, Imake the following findings of fact:1.THE BUSINESS OF RESPONDENTThroughout the period with which this case is directlyconcerned,GlennGoulding,functioningasasoleproprietor,has maintained and conducted a retail discountdepartment store business,doing business pursuant tofranchise under the"Fed-Mart"trade name; his principaloffice has been maintained within his sole retail store,located inFontana,California.GeneralCounsel'scomplaint herein-dated July 30, 1965, as previouslynoted-alleged that Goulding, in the course and conduct ofhis retail department store business during the 12-monthperiod scheduled to end December 20, 1965, "will do" agross volume of business in excess of $500,000, and "willannually purchase and receive" substantial quantities ofgoods from suppliers located within the State of California,which goods "will be purchased and received" by saidsuppliers directly from various out-of-State enterprises.Upon the complaint's jurisdictional allegations-whichcounsel for Goulding never controverted,and which,therefore,may be taken as true-I find that Respondent isnow, and at all times material has been,an employerwithin the meaning of Section 2(2) of the Act engaged incommerce and business activities which affect commercewithin the meaning of Section 2(6) and(7) of the Act, asamended.With due regard for the jurisdictional standardswhich the Board presently applies-seeSiemons MailingService,122 NLRB 81;Carolina Supplies and Cement Co.,122 NLRB 88;and related cases-I find assertion of theBoard's jurisdiction in this case warranted and necessaryto effectuate statutory objectives.II.THE LABORORGANIZATION INVOLVEDRetailClerksUnion,Local 1167,RetailClerksInternational Association,AFL-CIO,designated as theComplainant or Union within this Decision,isa labororganization within the meaning of Section2(5) of the Act,asamended,which admits certain of Respondent'semployees to membership.III.THE UNFAIRLABOR PRACTICESA. IssuesThe controversy with which this case is concerneddeveloped when Respondent,Glenn Goulding d/b/a Fed-Mart,refused to honor or maintain in force a collective-bargaining contract previously negotiated and signed byGeorge Garrity d/b/a Fed-Mart and Retail Clerks Union,Local 1167, Complainant herein.The questions presentedmay be summarized as follows:1.Whether Respondent should be considered Garrity'ssuccessor-boundbyhispredecessor'scollective-bargainingcontractwithLocal 1167, Complainantherein-so that his conceded refusal to honor that contractor follow its terms violated Section 8(a)(5) of the statute.2.Assuming,arguendo,that Respondent should not beconsidered bound to honor or maintain in force Garrity'scontract,should he, nevertheless,be considered bound torecognize and bargain with Complainant herein, so that hisconceded refusal to follow such a course violated Section8(a)(5), previously noted.3.WhetherRespondent'seffectuationofcertainunilateral changes with respect to wage rates,and variousother terms and conditions of work,constituted violationsof Section 8(a)(1) and(5) of the statute.4.Assuming,arguendo,thatRespondent's course ofconductmerits proscription,what remedial directivesshould be considered necessary and proper to promote thestatute's purpose.Though Respondent concedes his refusal to honor andmaintain in force the contract which his predecessor,Garrity, signed-coupled with a refusal to recognize andbargain with Complainant which purports to represent hisworkers-he contends that no statutory duty properlychargeable to himas Garrity's successor was breachedthereby. This contention,basically, generates the severalrelatedquestionswithwhich this Decision will beconcerned.B. Facts1.BackgroundOnMay 1, 1964,GeorgeGarrityandFed-MartCorporation negotiated and signed a Fed-Mart Franchiseand Supply Contract,whereby Garrity became Fed-Mart'sfranchisee.That same day, these parties, further, signed alease contract, whereby Garrity subleased from Fed-MartcertainpremisesonFoothillBoulevard,Fontana, FED-MART205California,where the retail discount department storebusinesswithwhich this case is concerned wasconducted. (The Franchise and Supply Contract providedthatMay 31, 1966, would be its termination date. Therewas a proviso, however, whereby "either party" waspermitted to terminate the contract "without cause" bygiving 7 days' written notice of such termination. Further,either party was given the right to terminate the contractfor cause by giving 24 hours' written notice; failure tocomply with any covenant or condition set forth within thecontract or Garrity's concurrent sublease, previouslynoted, was defined to constitute "cause" for termination.Fed-Mart's sublease covering the Fontana, California,storecontainedaMay 31, 1964, termination date;presumably 1966 was intended. The sublease containedprovisions comparable with those in Garrity's franchisecontract regarding the reciprocal rights of Fed-Mart andthe sublessee to cancel their lease commitments.) Duringearly September 1964, Retail Clerks Union, Local 1167,started to organize Garrity's employees. And sometimeduring October, thereafter, the Complainant did persuadeamajority of Garrity's Fontana workers to designate orselect it as their collective-bargaining representative.Subsequently, following a series of developments whichneed not be detailed, the Local filed a charge with Region21 wherein George Garrity d/b/a Fed-Mart was chargedwitha refusal to bargain contrary to statute. OnDecember 2, 1964, Garrity signed a settlement agreement,calculated to dispose of the charge, whereby he agreed torecognize and bargain with the Complainant herein, uponrequest,astheexclusive representative of all hisemployees within a bargaining unit defined as follows:All employees employed by the Employer at hisFontana,Californiastore,excludingguards,watchmen, professional employees and supervisors asdefined in the Act.Subsequently, the settlement was signed in Complainant'sbehalf by RespresentativeWendell C. Rasor of theUnion's Southern California Organizing Committee. OnDecember 7 it received the Regional Director'sconcurrence.Pursuant to the settlement agreement's provision,Garrity posted-within his Fontana store office-a noticeconfirming his readiness to bargain collectively, uponrequest, with the Complainant herein as the exclusiverepresentative of his workers within the bargaining unitdesignated,with respect to rates of pay, hours ofemployment, or other conditions of work, coupled with hisreadiness to embody any understanding reached in asigned agreement.FollowingGarrity'sexecutionofthesettlementagreement, Local 1167 began negotiations with him whichresulted in their mutual execution of a memorandumagreement dated December 7, 1964. The document inquestion provided,inter alia,that:1.All of the terms and conditions of the "RetailFood,Bakery,Candy and General MerchandiseAgreement, 1959-1964" shall be continued in fullforce and effect between the parties hereto until theexpirationor termination of thisMemorandumAgreement.2.The Employer hereby agrees to accept andadopt in full any final agreement or contract resultingfrom the pending collective bargaining negotiationsbetween Retail Clerks Union, Local 1167, and FoodEmployers Council, Inc., respectively, for a successorcontract to the said 1959-64 Agreement and toexecute in writing such final agreement or contractupon demand by Local 1167. All terms and provisionsof such successor agreement or contract shall beeffectiveDec. 15,1964.ThisMemorandumAgreement shall be deemed to be replaced andsuperceded by such successor contract upon itsexecution by the Employer.The record shows, and I find, that Food EmployersCouncil, Inc., and Complainant herein had, substantially,negotiatedasuccessorcontracttotheir1959-64agreement,beforeGarrity's memorandum agreement wassigned.The contract in question, Retail Food, Bakery,Candy and General Merchandise Agreement, 1964-69,which had previously been reduced to writing and signed,was finallypublishedlater.This published document,proffered by General Counsel for the record, constitutedthe successor contract which Garrity-so I find-hadcommitted himself to sign.While negotiationswith respect to Local 1167'smemorandum agreement were under way, Garrity toldComplainant's representatives, I find, that he "might beforced" to cease doing business, because of cancellationclauses within his Fed-Mart contracts. (Representatives ofComplainant, testifying in this connection, declared thatthey hadunderstoodthese contracts contained "thirtyday" cancellation clauses.However, the documentsthemselves, previously noted within this Decision, revealthatFed-Mart's Sublease and Franchise and SupplyContract actually gave both parties privy thereto a right ofcancellation or termination, without cause, upon 7 days'written notice.) Garrity, I find, did not say Fed-Mart hadactually served the requisite notices; nor did he say that hewould definitely cease doing business. So far as the recordshows, he merely characterized such a development aspossible.2.Goulding replaces GarrityLate on the morning of December 12, 1964, 5 daysfollowingGarrity'sexecutionof the memorandumagreement previously noted, Fed-Mart did serve Garritywith the designated notice. Thereby, his Franchise andSupplyContract, togetherwithhisSublease,wereterminated and canceled, respectively, with December 19as their terminal date.On December 20, following some briefnegotiations,Joseph Glenn Goulding, designated Respondent herein,reached a consensus with Fed-Mart regarding a newFranchise and Supply Contract and Sublease for the latterfirm's Fontana store; the record reveals, however, that thepartiesdidnot,really,sign thesedocuments untilJanuary 5, 1965, at Fed-Mart's San Diego headquarters.When both documents were signed, they provided for aterm scheduled to commence December 20,1964, and endMay 31, 1966. They dealt with the premises within whichGarrity had previously been doingbusiness;Garrity,however, was not a contractual party. (The contracts inquestion, proffered for the record, had been prepared onstandard Fed-Mart forms. Save for the name of thefranchisee-sublessee,and their respectiveterms, thecontracts which Garrity and Goulding successively signedwith Fed-Mart were identical in major respects.) Beforetaking over the store, Goulding had visited the premises onor about December 12; while there-so his testimonyshows-he had seen the notice to employees which Garrityhad previously posted within his office,pursuant to thesettlementagreement,sometimeduring December's firstweek.Whileawitness,Gouldingfurtherconceded 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat-before he took over as Fed-Mart's franchised dealerwithin the Fontana store-he knew that Garrity hadagreed to recognize and bargain with Local 1167, and thathe (Garrity) had, in fact, shortly thereafter, signedComplainant's proffered memorandum contract.On December 16, Goulding drafted and signed a letterfor transmittal to Complainant herein; the letter wasdirected to Complainant at 5250 Santa Monica Boulevard,Los Angeles, California, however. It bore a notation that itwas to be sent "Certified Mail," with return receiptrequested. (The document-which General Counselproffered for the record-bears the receipt stamp of RetailClerks Organizing Council of Southern California, datedDecember 28, 1964; nothing in the present record suggestsany reason for the letter's presumptively delayed receipt.Determination would seem to be warranted, however, thatitwas forwarded, ultimately, to Complainant Union'sColton,California, headquarters. I so find.) Thereby,Goulding advised Retail Clerks Union, Local 1167, that,effectiveDecember 20, 1964, he would "own" theFontana, California, Fed-Mart franchise store. Local 1167,further, was notified that Goulding would "not accept anysuccessor commitment" with reference to any "laborrelations contract" which Garrity had signed. (The Unionhad,previously,learnedaboutthechanged-store"ownership" situation. On or about December 15, one ofGarrity'sFontanaworkershad telephonedUnionSecretary-Treasurer Butler, reporting a rumor that thestore had been sold. Butler, thereupon, had telephonedGarrity, who had stated that Goulding was "taking over"the business.) On Saturday, December 19, the Fontanastore, with respect to which Garrity still functioned as Fed-Mart's franchised dealer, closed at 6 o'clock, its regularclosing time. Special crew workers then took an inventory,which they completed at approximately 2 o'clock thefollowing morning. Later during the morning of Sunday,December 20, the store opened with Goulding as itsfranchised owner-operator.The Fontana store-throughout both dealership periodswith which we are concerned-has been maintained andknown as the "Fed-Mart Franchise" store; its buildingfrontage has, throughout, borne a sign with "Fed-Mart"shown as its name. When Respondent became Fed-Mart'sfranchiseddealer,he retainedmost of the store'smerchandise on hand, save for some damaged goods. Noprominent public notice regarding the dealership changehas ever been published or posted. (The record warrants adetermination that no sign was ever posted, within orwithout the store, announcing any management orownership change. The only noticepublishedseems tohave been a small, formal advertisement, buried within alocal newspaper's "Legal Notices" section.) The store'svariousdepartments-sandwich,groceries,sportinggoods, housewares, hardware, automotive, jewelry, softgoods, etc., have been maintained by Respondent withoutchange from Garrity's dealership. The products sold,likewise, have remained substantially the same, thoughRespondent has increased his stock-in-trade and hasadded some new products, specifically, major appliancessuch as television, radios, and refrigerators, for which newfloorspace,previouslyvacant,wasdesignated.Respondent has continued to sell the same "Fed-Mart" or"FM" brand name products, such as coffee, flour, cookingoil, shortening, and motor oil, as Garrity did. The basicnature of the business, likewise, has remained the same.Garrity had operated a retail discount department storepursuant to franchise; Respondent has continued thisbusiness. During his first month or two, Goulding made nochange regarding the store's physical layout. Thereafter,some of the store's departments-cameras, jewelry, drygoods, housewares-were relocated. The checkstands,however, have not been moved. Respondent has, likewise,continued to use the same shopping carts bearing thestandard "Fed-Mart" name, which had been part of thestore's furnishings during Garrity's dealership.Garrity's workers, all of them, save for his immediatefamily, continued in Goulding's employ; Respondent, sohis testimony shows, merely "let it generally be known"through casual remarks, within the store, that he plannedno personnel changes. The record shows that Respondenthired no new workers, with the possible exception of hiswife, until sometime in February 1965; thereafter he hiredthreefull-timeand two part-time workers. SinceRespondent became Fed-Mart's franchise dealer, hisemployees have performed duties substantially identicalwith those they had previously performed, during theperiodofGarrity'sdealership.Under Garrity, theemployees had had to wear a blue vest with a red stripe;they have continued to wear the same uniform. Likewise,both dealers have required employees to wear plasticname tags bearing the designation "Fed-Mart" thereon,with the employees' name below that. Under Garrity,LelandRedfern had functioned as the store's onlysupervisor, responsible to the franchise dealer; Redfernhas been retained as the store's only supervisor underGoulding's dealership.3.Complainant's redesignationOn January 3, 1965, Local 1167 representatives metwith store workers at theunionoffice. Seven Fed-Martworkers were present; Secretary-Treasurer Butler andBusinessAgent Smith spoke in Complainant's behalf.They detailed the highlights of the contract which Garrityhad signed, said that the contract in questionwas still inforce, and characterized Fed-Mart as a "union" store.During the meeting, however, the store workers wererequested to sign newunion authorizationcards.TheComplainant's spokesman explained that they believedthe store had been sold or soon would be sold; that theywanted "new cards" because the Union wished tocontinue to function as their representative; and that, ifthe workers wished such representation to continue, theyshould sign new cards. Cards were then distributed whichall employees present, save one, signed; the cards werethen returned to Complainant's representatives. (Theseventh worker, Judith Logo, testified in Respondent'sbehalf that she, likewise, had signed a card, but that shehad subsequently requesteditsreturn.Smith deniedreceiving any card signed in January 1965, from her, andno such card with her name was submitted for the record.For reasons which I propose to detail subsequently, withinthisDecision,this testimonialconflict need not, in myopinion, be resolved ) The next day, Smith met two morestore employees, personally. They were told, likewise, thatComplainant wished to continue to represent them despitethe store's ownership change. Smith asked them to signnew authorization cards if they wished the Union tocontinuefunctioning as their representative. Both signedcards which they returned to Smith, forthwith. 4.Complainant seeks recognitionFED-MART207On January 6, Secretary-Treasurer Butler sent a lettertoGoulding.He acknowledged receipt of Goulding'sDecember 16 letter. With Goulding's refusal to "acceptany successor commitment" based on Garrity's contractwith Local 1167 in mind, Butler declared that:... Local 1167 as the authorized collective bargainingagent of your employees, requests that negotiationsfor a collective bargaining agreement be immediatelycommenced.Goulding's reply was requested for the purpose of making"necessaryarrangements"forameeting.AboutJanuary 10, Butler telephoned Goulding, repeating hisrequest that a meeting be arranged to "go over"Complainant's contract covering the Fontana store.Goulding replied that he was busy and could fix no definitedate for such a conference.On January 11, Smith and Local Business AgentWilliam Brooks spoke with Goulding on the store's sellingfloor.Smith identifiedhimselfasComplainant'srepresentative for the geographical area within which theFontana store was located; he declared that Complainantrepresented the store's employees and raised a questionregarding Goulding's knowledge with respect to Local1167's relationship with the store. Goulding, I find, repliedthat he and Garrity had discussed the matter. When SmithaskedwhetherGoulding knew about Complainant'scontract with Garrity, Goulding replied that he would not"recognize" that contract, although he would continue topay the wage rates therein specified. Smith, I find,declared that he would contact Goulding further. (Beforethis-some time during December 1964, immediatelyfollowinghistakeoverofFed-Mart'sFontanafranchise-Goulding had instituted a group life insuranceand hospital plan for store workers; Garrity had providedno such program. Local 1167 was given no noticeregarding the plan's effectuation; Goulding had notbargained with Complainant concerning such matters.) OnJanuary 13, Butler and Smith met Goulding at the store.Butler told Respondent that they had come to "discuss thecontract"withhim.Goulding asked whether theyrepresented his employees; Butler replied that Local 1167did,and that he had cards to prove it. Goulding,thereupon, expressed doubt that Complainant representeda majority of the store's workers and requested to see thecards; Butler, however, though he had the batch of cardsin his hand, declared that he would only allow an impartialperson, such as a priest, to examine them. Respondent,concedely, rejected this offer, saying that he "wasn'tinterested" in such third party verification, but did agreeto meet again.On January 19, Goulding met Butler and CourtneyLainhart, Complainant's president, at Local 1167's office.There, Goulding repeated his declaration of disbelief withrespect to the Union's representative status. Butlerproduced the newly signed cards, and showed them toGoulding, but would not allow him to examine them; herepeated his offer to submit the cards to an impartialperson, but Goulding failed to accept this proposal. Butler,further,presentedGouldingwithacopy of thememorandum agreement which Garrity had signed, acopy of the old areawide collective-bargaining contract,and some papers showing the cost of Complainant's healthand welfare plan. Goulding said he would send thecontractdocuments to his counsel, and wouldsubsequently notify Complainant regarding his position.(When Goulding had taken over Fed-Mart's dealership onDecember 20, 1964, there had been 14 store employees.Between that date and January 4, 1965, three workers hadresigned.On January 7, when Respondent receivedComplainant's demand for recognition-and, indeed,throughout the rest of the month-Goulding wasemploying 11 nonsupervisory workers. Eight of these, sothe record shows, had redesignated Complainant as theirbargaining representative, with their January 3 and 4cards.)Following their last conference, Complainant'srepresentative did not hear from Goulding for some time.On February 15, Butler sent Respondent a letter withinwhich he mentioned their January 19 meeting "for thepurpose of negotiating a contract" covering the Fontanastore workers, and requested a meeting forthwith so thatnegotiations might be concluded. (Meanwhile, back on orabout January 12, Goulding had posted a notice toemployees whereby he promulgated a regular sick-leavepolicy. Subsequently, on February 3, consistently with asimilar posted notice, he had promulgated a vacationpolicy.Complainant had received no prior notice withrespect to Goulding's institution of these employeebenefits, nor had Respondent bargained with Local 1167concerning such changes in working conditions.) The nextday,Goulding telephoned Butler; he declared that hedesired a representation election. Butler replied thatComplainant would not concur, since its position was thatithad a contract which covered the Fontana store.5.Goulding's final refusal to bargainSeveral days thereafter, Complainant received a letterfromRespondent's counsel; he declared Goulding'sposition to be that Local 1167 did not "represent amajority" of his Fed-Mart Store employees; therefore,counsel declared, Goulding felt under no legal obligation torecognize Complainant as their bargaining representative.This letter was referred to Complainant's counsel, whothereupon filed the charge with which this case isconcerned.Since then, during the months of February, March, andJuly 1965, specifically, Respondent has given most of hisFontana store workers two 30-cent raises. Neither of thesewage adjustments, so Goulding concedes, were discussedwith union representatives.C. Conclusions1.The unit appropriate for collective bargainingWithin his complaint, General Counsel has designatedthe group of workers which he claims to be appropriate forthepurpose of collective bargaining at Respondent'sstore-pursuant to Section 9(b) of the statute-as follows:All employees employed [by Respondent herein] at[itsFontana, California] store excluding guards,watchmen, professional employees and supervisors,as defined in the Act.Though Respondent, within its answer, had formallychallenged the correctness of this bargaining unitdefinition,counsel for the proprietorship did finallydeclare, during record discussion, that Goulding's denialwith respect to this portion of General Counsel's complaintwould be retracted. With matters in this posture, the groupwhichGeneralCounsel,withinhiscomplaint,hasdesignated as proper for collective-bargaining purposes 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould seem to warrant such designation; I conclude thatthis group does, indeed, constitute a unit appropriate forcollective-bargaining purposes, within themeaning ofSection 9(b) of the statute.2.The union's status as bargaining representativeGeneral Counsel contends that Complainant herein,sinceOctober1964,at least,has been designated orselected by most of the Fontana store's workers, within thegroup previously described, as their representative forcollective-bargaining purposes. Pursuant to Section 9(a) ofthe statue, so General Counsel contends, Complainanthas, therefore, been entitled to recognition, since then, asthe exclusive representative of Respondent's employeeswithin the designated bargaining unit, for the purpose ofcollective bargaining with respect to their rates of pay,wages, hours of employment, and other terms andconditions of employment. This contention, so the recordshows, rests on several grounds.a.The significance of the settlement agreementDeterminationshave been made, previously, thatGarrity, pursuant to certain December 1964 negotiationswithBoardrepresentatives,signedasettlementagreement, within which he agreed to recognize andbargain with Complainant as the representative of hisstore employees. And, shortly thereafter, he did signComplainant's proffered collective-bargaining contract.Less than 1 month later, however, Respondentherein-functioning as Fed-Mart's newly franchisedowner-dealer, and prospectively the new employer of thoseFontana storeworkerswhom both the settlementagreementandComplainant'scollective-bargainingcontract covered-declared that he would "not accept anysuccessorcommitment"withrespecttoGarrity'spreviouslynegotiatedcontract,and disavowed anyobligation to bargain.GeneralCounselcontendsthatsettlementcommitments, which, in this respect, should be consideredcomparablewithBoard certifications bottomed uponrepresentation proceedings, run with a business; suchsettlementcommitments,therefore,should,likecertifications, preclude the successors of parties privythereto from challenging the representative status of labororganizations designated therein, for some "reasonableperiod of time" following their negotiation and execution.Consistently with well-settled decisional doctrine, thisBoard has frequently held that, following the negotiationandexecutionofsettlementagreements,whereinemployers commit themselves to bargain collectively ingood faith with designated unions, signatory employersprivy thereto are legally obligated to continue to recognizeand bargain with the unions concerned for a reasonableperiod of time.N. J. MacDonald & Sons, Inc.,155 NLRB67. See Poole Foundry and Machine Company v. N.L.R.B.,192 F.2d 740, 743 (C.A. 4), wherein the court stated that:We, accordingly, agree with the Board's contentionthat [Respondent] by entering into the settlementagreement, thereby securing a withdrawal of thecharges of unfair labor practices, is bound to bargainin good faith with the Union for a reasonable period oftime after such agreement,without questioning theUnion's lack of a majority ....While not an admission of past liability, asettlement agreement does constitute a basis forfuture liability and the parties recognize a statusthereby fixed.. . . An entire structure or course offuture labor relationships may well be bottomed uponthe binding effect of a status fixed by the terms of asettlementagreement.If a settlement agreement is tohave real force, it would seem that a reasonable timemust be afforded in which a status fixed by theagreement is to operate. Otherwise, settlementagreements might indeed have little practical effectas an amicable and judiciousmeansto expeditiousdisposal of disputesarisingunder the terms of theAct. Thus, it follows that [Respondent], after havingsolemnly agreed to bargain with the Union, should notbe permitted, within three and one-half months afterthe agreement, to refuse so to bargain,even if, as here,the Union clearly did not represent a majority of theemployees.[Emphasis supplied.]Such a decisional principle, necessarily,must bepredicated upon, and comport with, a corollary doctrine:Since any labor organization's right to recognition as thestatutory representative of some workers' group forcollective-bargainingpurposes,whichasettlementagreement of the sort with which we are now concernedconfirms,derivesfromthatorganization'spriordesignation or selection as their representative by amajority of the workers within the group,such designationor selection, once conceded, may not be challenged for areasonableperiod of timefollowing the settlementagreement's negotiation. Stated differently, the decisionalprinciple noted necessarily means that the representativestatus of the labor organization designated within thesettlement, upon which its right to recognition and its righttobargainmust necessarily be predicated, will beconclusively presumed to continuefor a reasonable periodof time.With respect to signatory employers, directlyprivy to settlements, such a conclusive presumption,certainly, would seem patently warranted.So far as this case is concerned, determination seemsclearly justified that no "reasonable period of time" hadpassed between the date on which the Board's RegionalDirector approved Garrity's settlement commitment andthe date on which Respondent made patent his refusal toconsider himself bound thereby. Less than 1 month hadelapsed.With due regard for well-settled case law, then,there can be no doubt that Garrity himself, had hisfranchisedealershipcontinued,couldnothavesuccessfullychallengedComplainant's representativestatuswithin such a short period following his specificcommitment to recognize and bargain with Complainantherein.Respondent's counsel contends that his client, whosucceeded Garrity as Fed-Mart's franchise dealer, shouldnot be considered similarly foreclosed.Should such a conclusion be considered warranted,however,Respondent'sfreedomtochallengeComplainant's representative status could not, properly,derive from a determination that Garrity's settlementprovided no sufficient foundation for Local 1167's claim tosuchstatus.Rather, such a conclusion would have to restupon some determination that Respondent should not beconsideredGarrity's successor for statutory purposes,bound to comply with the latter's previously fixed duty torecognize and bargain with Complainant Union herein.Sofar as I can determine, indeed, Respondent's defense, with FED-MART209respect to this facet of the present case, rests, precisely,upon the propositionlaststated; no contention has beenproffered, specifically, that General Counsel can no longerrely on Garrity's settlement commitment to "prove" theUnion's representative status, merely because Fed-Marthad, shortly after his commitment was made, forced him tosurrender his franchise.With due regard for decisional precedent, I find thatGarrity's concession regarding the Union's representativestatus,whichnecessarilyunderlayhissettlementcommitment to recognize and deal with the labororganization designated, sufficed to - raise a conclusivepresumption that Complainant continued to enjoy such astatus for some "reasonable period of time" following thesettlement negotiation.Whether such a presumption,which clearlywould have foreclosed Garrity fromchallenging Complainant's representative status withinthe period with which we are concerned, had he retainedhis franchise, should properly be considered binding uponRespondent as Garrity's "successor" herein, will be-considered further within this Decision.b.The significance of Complainant Union's redesignationGeneralCounsel,however,contendsfurtherthat-whether or not Complainant may legitimately restitscurrent claim to representativestatusupon someconclusivepresumption-the Respondent herein wasstatutorilybound nevertheless, just as any similarlysituated employer would be bound, to recognize andbargain with Complainant Union pursuant to request,sincethe Union really had been designated and selected,by most of his Fontana store workers, as their bargainingrepresentative.Such a determination, certainly, seems warranted.When Goulding received the Union's January 6 requestthat negotiations for a collective-bargaining contract becommenced forthwith, Local 1167 representatives heldnewlysigned"authorization"cardsfrom8ofRespondent's 11 store workers. On their face, these cards,which were proffered and received for the record, do showthat Complainant herein,when it first requested Gouldingto bargain,did, really, represent a majority of his Fontanastore workers.Respondent's counsel, nevertheless, would argue thatComplainant's claim to representative status, bottomedupon such newly signed cards, cannot properly beconsidered proven, since the cards had not been validlyprocured.Specifically, counsel contends that these newly signedcards reflect no real purpose to redesignate Union as theirsigners'bargaining representative, since the store workerswho signed such cards did so primarily because theyshared some impression or belief, derived from the contextwithinwhich their signatureswere solicited, thatRespondent's Fontana storewas aso-called union store,still covered by Garrity's previouslysigned"union shop';contract,so that they would have to redesignateComplainant as their collective-bargaining representativeor they would "probably" lose their jobs. No more thanone of Complainant's eight proven card signers, JamesGronek, so testified, however. (With respect to histestimonyGeneralCounselnotes,persuasively,that-within a previous written statement-Gronek hadsaidGoulding told him, around December 28 orDecember 29,1964, that there was "no moreunion" withinthe store. Gronek's witness-chair concession with respectto the correctness of his prehearing statement, despite hissubsequent testimonial declaration that he was not sureregarding the date of Goulding's remark, suggests thatwhatever he was told by Local 1167 representatives,during the January 3 meeting, regarding the continuedstatus of Goulding's Fontana store as a so-called "unionstore" reasonably could have been evaluated by him asnothing more than a statement of Complainant's position.)Beatrice Meyer, another card signer summoned to testifyasRespondent's witness, did testify that she signed asecondcardonJanuary 3followingspecificrepresentations thatGarrityhad previously signedComplainant's contract and that Respondent's Fontanastorewas "union" therefore; she declared further,however, that Goulding's workers were requested to signnew cards so that Complainant could "represent the shop"thereafter. The only other card signer who testified, PaulGonzales, declared that, when he signed his second card,he did so because he then desired Complainant torepresent him; that no one had directed him or forced himto sign; and that the possibility he might lose his job if hedid not sign the card had never occurred to him.With matters in this posture, Respondent has not, I find,persuasively counteredGeneral Counsel's contentionregarding the significance of Complainant's newly signedJanuary cards.The language found within Complainant's cards is clearand definite; card signers specifically designate "RetailClerks International Association by its agent Retail ClerksUnion, Local 1167," their exclusive representative forcollective-bargainingpurposes.Thus,Respondent'scounsel, had he wished to prove that most of those whosigned Complainant's designation cards on January 3 and4 did so because of their "mistaken impression" that afailure or refusal to sign would jeopardize their jobs, wouldhave had to proffer testimony calculated to support such adetermination.Sufficientwitnesses for the purpose,however, were simply not presented.Further, whatever testimony Respondent did presentclearly fails to show threats or coercion, chargeable toLocal 1167's representatives, sufficient to vitiate adetermination that Complainant's January 3 and 4 cardsvalidly represented the shared desire of their signers.SeveralofRespondent'switnessesconceded thatComplainant's spokesmen made no threats; that they(Goulding's workers) knew what they were doing; that noone said anything would happen to them if they failed orrefused tosign; that they voluntarily signed the cards; andthat they knew what kind of cards they were signing. Thecards in question, therefore, constitute valid designations;whatever "unexpressed and unilateralmisunderstandings"ormental reservations some of their signers may nowprofess they had cannot be considered sufficient to impairthe cards' validity.N.L.R.B. v. Hyde's Supermarket,339F.2d 568 (C.A. 9);Colson Corporation v. N.L.R.B., 347F.2d 128 (C.A. 8);Gary Steel Products Corporation,144NLRB 1160,1 so find.With matters in this posture, determination seemswarranted, consistently with General Counsel's alternativecontention, that, since January 4, 1965, and continuing todate, Complainant has in fact been the designated andselected representative of amajority of Goulding'semployees for collective-bargainingpurposes, within thebargaining unit previously described. By virtue of Section9(a) of the statute, therefore, Complainant has been, and isnow-so I find-entitled to recognition as the exclusiverepresentative of all Goulding's employees within thedescribedunit,for the purpose of collectivebargaining 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to their rates of pay, wages, hours ofemployment, and other terms and conditions of work.3.The refusal to bargainThepresentrecord,clearly,willsupportadetermination thatGouldinghas,despiterepeatedrequests for recognition, persistently refused to recognizeand bargain with Complainant herein. Documentarymaterial, proffered and received without protest, clearlyrevealsthat,beforeLocal1167'srepresentativespresented their first demand, they were notified thatRespondentwould"notacceptanysuccessorcommitment" with reference to Garrity's previouslynegotiated contract. Nor does Goulding now, so far as therecord shows, deny his subsequent refusal to recognize ordealwith the Union's representatives. Respondent'scounsel presently contends, merely, that his client'sconceded initial refusal to honor Garrity's contract,coupled with his later refusal to discuss or negotiate somenew contract with Complainant herein, breached nostatutory duty.a.Since Respondent may properly be considered Garrity'ssuccessor for statutory purposes, he maybe required to recognize and bargainwith Complainant Union herein(1)Upon the whole record, General Counsel argues thatGarrity's statutory duty to bargain with Complainantherein-whichthefranchiseholder,realistically,conceded when he signed the settlement agreementpreviously noted, and confirmed when he subsequentlynegotiatedand signed Local 1167's memorandumcontract-devolved upon Goulding; Respondent, so theargument runs, became Garrity's successor, for statutorypurposes,when he consummated his Franchise andSupply Contract with Fed-Mart, covering the Fontanastore.Substantially,GeneralCounsel contends thatGouldingbecame the previous franchise holder's"successor" because he "took over" completely Garrity'sretail discount department store dealership, pursuant tocontractual commitments whereby no "basic change inthe employing industry" resulted. Cf.Firchau LoggingCompany, Inc.,126 NLRB 1213,1219-20. Witha quotationfrom the case cited, slightly modified to fit the factsherein, the question now presented for determination maybe formulated as follows:The basic question herein is whether Respondent isa successor employer to [Garrity] and is thereforeunder a duty to bargain collectively [for a reasonabletime],withtheUnionasthe[recognized]representative of the employees in the appropriateunit.The theory of successorship is that the newoperatorofthebusinessfallsheirtotheresponsibilities and liabilities, if not privileges, of theoriginalemployer that stem from [his concessionsregarding the Union's representative status, reflectedwithin a settlement agreement previously negotiatedand signed].[Such a settlement]runs with theemploying industry and is normally not affected by achange in management or ownership....Thefundamental approach and test is whether theemploying industry is substantially unchanged interms of such factors as location, equipment,personnel, and mode of operation.When no substantial change with respect to the factorsnoted can be found, the Board has long held thatpriorcertificationsrunwith the employing industry; thus,neither changes of ownership nor possible minor changesin the nature or operation of the business, particularlywhen they occur within the first year following thecertification, will relieve a successor of his duty to bargainwith the certified labor organizationMole Oldsmobile,Inc.,152 NLRB 1384;Consolidated American Services,Inc.,148 NLRB 1521;Maintenance, Incorporated,148NLRB 1299;Johnson Ready Mix Co.,142 NLRB 437;Witham Buick, Inc.,139NLRB 1209;UgiteGasIncorporated,126 NLRB 494;Alamo White Truck Service,Inc.,122 NLRB 1174;Investment Building Cafeteria,120NLRB 38. Further, seeCruse Motors, Inc.,105 NLRB 242;Miller Lumber Company,90 NLRB 1361;The NorthwestGlove Co., Inc ,74 NLRB 1697; cf.Herman Loewenstein,Inc.,75NLRB 377, in this connection. (Similardeterminations regarding the statutory duty of so-calledsuccessors to bargain have been made in cases where thecertification, on which the labor organization relied, wasmore than 1 year old when the business concerned wastransferred; where a record reveals no basis for good-faithdoubtregardingthecertifiedunion'scontinuedrepresentative status, successor employers have beenfound obligated to recognize and bargain with it for theworkers represented.Randolph Rubber Company, Inc.,152 NLRB 496;Rohlik, Inc.,145 NLRB 1236;Auto Vent-shade, Inc.,123 NLRB 451; cf.Paramount Paper ProductsCo.,154 NLRB 1064;The Richard Kaase Company,141NLRB 245, enforcement denied 346 F.2d 24,30,31 (C.A. 6).Within the present case's factual context, however, nosuch, problem is presented.) A similar determination, sothe argument runs, should be considered warranted wherea labor organization's right to claim representative statushas been acknowledged within a settlement; where thebusinessconcernedhas,demonstrably,remainedsubstantially the same, General Counsel contends thatspecific concessions made by a predecessor employer,regarding his duty to recognize and bargain with a union,should be considered binding upon his successor in titleSettlements, like certifications,in 8(a)(5) cases, confirma labor organization's designation or selection, forcollective-bargaining purposes, by a majority of someemployer's workers within a unit found or conceded to beappropriate for such purposes; when negotiated andsigned, such a settlement, like a certification, binds itssignatory to recognize and bargain with the union thereindesignated. Since settlements, like certifications, confirma labor organization's representative status, they should,logically,carrysimilarconsequences in so-calledsuccessorshipsituations.Specifically, they should beconsidered sufficient to create a duty, binding on bothsignatory and successor employers, to recognize andbargain with the labor organization designated therein, forsome reasonable period of time. (Particularly, a successoremployer found to have taken over some designated"employing industry" withnoticethat his predecessor intitle had negotiated and signedla settlement, whereby sucha predecessor had committed himself to recognize andbargain with a union, should clearly be found similarlycommitted.) This Board has, within a related factualcontext, found certifications and settlements sufficientlyakin to warrant similar weight. SeeMar-Jac PoultryCompany, Inc.,136 NLRB 7851 And Board determinationsthatrespondents properly found successors will beconsideredbound to recognize and bargain withdesignatedunions for some "reasonable period" of FED-MARTtime-followingtheirpredecessors'executionofsettlement agreements wherein the representative statusof such labororganizationis conceded-would certainlybe consistent with the basic policies which have long beenconsidered sufficient to bind successors confronted withBoard certifications.For many years, Board decisions within this field haverested upon the general principle, developed with judicialconcurrence, that bargaining relationships once rightfullyestablished must be permitted to exist and function for areasonable period, within which they can be given a fairchance to succeed.Franks Bros. Company v. N.L.R.B.,321U.S. 702, 705;Centr-O-Cast & Engineering Company,100NLRB 1507; cf.Universal Gear Service Corporation,157NLRB 1167. By substantially foreclosing questions ofrepresentation in so-called successorship cases, therebyclearly defining the duty of successor employers to bargainwith certified unions during their 1-year certificationperiod, this Board has both encouraged the execution ofcollective-bargaining contracts and enhanced the stabilityof industrial relations.And similar purposes, clearly,would be served should the Board, through its Decisionherein, confirm the duty of successor employers to bargainwith designatedlabor organizations,for some reasonableperiod of time, bottomed upon their predecessors'settle-mentcommitments to recognize and bargain withparticularunions claimingrepresentativestatus.Though Respondent has challenged his designation asGarrity's successor for statutory purposes, the recordpresents as clear and compelling a case for successorshipas any which the Board has decided. Goulding, pursuant tofranchise, presentlymaintainsthe self-same businesswhich Garrity maintained, within the same premises,functioning under the same business name. (In thisconnection the record reveals that, when Gouldingacquired Fed-Mart's franchise, public notice with respectthereto was restricted to small newspaper advertisementsburied within the legal notices section. No real notice,such as a sign posted within the store, was given tocustomers. As General Counselsuggests,persuasively, wemay reasonably deduce, therefore, that the general publicremained completely without knowledge regarding thechange of store ownership.) Goulding retained all ofGarrity's store workers, except for the latter's familymembers, and several weeks elapsed before any newemployees were hired. Leland Redfern, Garrity's onlysupervisor within the store, was retained as the store'sonly supervisor following Respondent's take over. Storeworkers have continued to wear the same partial uniforms;they wear the same badges, and perform substantially thesame duties. The nature of the business, that of a retaildiscount department store, has not changed, Respondentcontinuesto carry the same "Fed-Mart" or "FM" brand-name lines which Garrity carried. Though Respondentnow sells some additional products, his stock-in-trade,essentially,remains thesame. The store's physical layout,with particular reference to the location of checkoutstands and various departments, has also remainedsubstantially the same.Withmatters inthisposture,clearly, there can be no doubt that the specific "employingindustry"withwhichwe are concerned continuedsubstantially without change despite Fed-Mart's franchiseshift.Consistentlywithwell-establishedprecedent,previously noted, Respondent herein, since he presentlycontinues his predecessor's business without substantialmodification,may properly be considered Garrity'ssuccessor, for statutory purposes.211Counsel for Respondent contends that he should not beconsidered Garrity's successor because the record fails toshow privity of contract between them. This contention,however, raises no substantial question. Within a recentcase,Maintenance,Incorporated,supra,accordConsolidated American Services, Inc., supra,the Boardwas confronted with a factual situation substantiallycomparable with the case presented on this record. Therespondent firms within the matters cited were eachsuccessful bidders for Federal Government contracts,pursuant to which they were to perform "custodialjanitorial" or "maintenance" services. Their contractswere won directly from the Government, through low bids.There were no contractual dealings shown between therespondentfirmsand the Government's previouscontractors, nor could any privity of contract be foundbetween them. Within bothcases,however, the recordshowed that the respondent firms had hired most of theprevious contractors' workers, though neither firm hadtaken over the previous contractors' business identity orphysical assets. The Board concluded, with respect toboth cases, that, since the respondent firms had continuedsubstantiallythesamebusinessoperationswithsubstantially the same group of workers, they were boundto bargain with particular labor organizations which hadbeen certified to represent those workers while theyworked for the predecessor contractors, within the 12-month period prior thereto. Regarding the so-called privityofcontractquestion, theBoard noted within itsMaintenance, Incorporateddecision, that:The duty of an employer who has taken over an"employing industry" to honor the employees' choiceof a bargaining agent is not one that derives from aprivate contract, nor is it one that necessarily turnsupon the acquisition of assets or assumption of otherobligations usually incident to a sale, lease, or otherarrangement between employers. It is a publicobligation arisingby operation of the Act. The criticalquestion is not whether Respondent succeeded to[theprevious employer's] corporate identity orphysical assets, but whether Respondent continuedessentially the same operation, with substantially thesame employee unit whose duly certified bargainingrepresentative was entitled to statutory recognition atthe time Respondent took over.This decisional principle, further, has been confirmedwithin similar factual contexts. CompareWitham Buick,Inc., supra,andBurlington Roadbuilders, Inc.,149 NLRB791, 802-803.Within the last cited case, the TrialExaminer concluded, with Board concurrence, that:New Burlingtonwas the successor of OldBurlington and, as such, it was obligated to carry onthe bargaining relations of Old Burlington.... Therewas no change in the business itself. The fact that OldBurlington's plant and equipment were not solddirectly by Old Burlington, but were obtained by NewBurlington through the legal device of transferringthem as a liquidating dividend to the shareholderswho then conveyed them to New Burlington, is of nosignificance in the circumstances. General Counseldoes not contend, nor is it found, that New Burlingtonwas not a bonafide purchaser. However, there was nobreak in the continuity of the employing industry norin the continuity of employment of the four men whoworked in the shop at the time New Burlingtoncommenced its operation .... The issue here is notwhether Respondent was bound by a Board Order 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst its predecessor as a successor or assign, or asadisguisedcontinuance,butmerelywhetherRespondentcontinuedtheenterpriseofOldBurlingtonbasically unchanged.Compare further, Trial Examiner Frey's recent decision(Poly-Seal Corporation, Standard & Molding Division,Case 5-CA-3031, October 1965), wherein he found thedesignated respondent a successor, committed to honorvarious statutory and contractual obligations by which itspredecessor had been bound, though it had acquired thepredecessor's business through a judicial sale.See WestSuburban Transit Lines, Inc.,158 NLRB 794, likewise, inthis connection.The Board decisions noted, which I am bound to follow,thus dictate a rejection of Respondent's contention that hecannot be considered Garrity's "successor" because thetwo franchise dealers shared no privity of contract. Withhis "successorship" established, Goulding was bound, so Ifind, for reasons previously noted, to comply with Garrity'ssettlementcommitment regarding recognition andbargainingwith the Complainant herein, since no"reasonable period of time" had yet passed, following thesettlement's negotiation.(2)Further,withmatters in their present posture,Goulding's , duty to recognize and bargain withComplainant may, with equal propriety, be bottomed onthe designated organization's contractually recognizedrepresentativestatus.ThisBoard has held, withina casewhich dealt,specifically, with a respondent firm which had purchasedanother firm's physicalassetsbut purportedly had notassumed itsseller's contractualcommitments, that certainchangesinwages,hours, and working conditions whichthe purchaser thereafter unilaterally effectuated, withoutregard for the provisions of a labor contract previouslynegotiated by the seller with its workers' collective-bargaining representative for a term which had not yetexpired, violated Section 8(a)(5) of the statute.ChemrockCorporation,151NLRB 1074. The Board's conclusionderived, partially, from a determination that workersconfronted with a transfer of ownership which did notsubstantially change their "employing industry" should beconsidered statutorily entitled to seekthrough bargainingto protect their contractually fixed economic relationshipwith the business which employed them. In thisconnection, the Board particularly noted a Supreme Courtrationale, set forth inJohn Wiley & Sons v. Livingston,376U.S. 543, 549, specifically, to the effect that:Employees, and the union which represents them,ordinarily do not take part in negotiations leading to achange in corporate ownership. The negotiations willordinarilynotconcern the well-being of theemployees,whoseadvantageordisadvantage,potentially great, will inevitably be incidental to themainconsiderations. The objectives of national laborpolicy, reflected in established principles of federallaw, require that the rightful prerogative of ownersindependently to rearrange their businesses and eveneliminatethemselves as employers be balanced bysomeprotection to the employees from a suddenchange in the employment relationship.Though the Board did not, within itsChemrockdecision,supra,decide whether or not the Union's nonexpiredcontractwith the predecessor firm therein should beconsidered"binding"withrespect to that firm'ssuccessor, it did consider the Supreme Court's quotedcommentpertinent,andheldthat,underthecircumstances presented, the purchaser of a business maynot ignore the contractually recognized collective-bargaining representative of that business' workers, whendealing with them on matters related to the continuation oftheir employment and the terms and conditions of theirwork.Inter alia,the Board further noted the SupremeCourt's observation, seeN.L.R.B. v. Hearst Publications,Inc.,322 U.S. 111, 129, specifically, that where all theconditions of the relation (between an employer andworkers claiming statutory coverage) require protection,protection ought to be given.TheBoard had, previously, found an employer-purchaser guilty of refusal to bargain, following its refusalto recognize and deal with a labor organization claiming acurrently operative but partially reopened contract with itspredecessor-seller.Skaggs Drug Centers, Inc.,150 NLRB518. The Trial Examiner therein, having found that thepurchaser respondent could properly be considered asuccessoremployer,had referred to the Board'sconsistent prior holdings that such "successors" remainsubject to their predecessor's duty to recognize andbargain in good faith with whatever "incumbent union"then represented such a predecessor's workers.Further, sinceChemrock,thisBoard has found asuccessor firm, which purchased a new facility, guilty of arefusal to bargain because it unilaterally modified certainterms and working conditions governing workers therein,which had previously been established under a recentlyterminated contractwhich had bound their formeremployer.Overnite Transportation Company, Inc.,157NLRB 1185. The successor-respondent had decreed thechanges in question promptly following its succession,withoutfirstapprisingtheworker'scontractuallyrecognized bargaining representative, and without giving ita chance to bargain concerning such changes. The Boardfound that-when the successor-respondent extended toits newly purchased establishment particular terms andconditions which then prevailed within its previously heldestablishments-such action constituted a unilateralchange.Within its decision, the Board declared thatwhere, as in the case before it, the employees' economicrelationship with their employer was vitally affected bysuchachange in corporate ownership, the only"protective balancing" which could be provided requireda determination that the concerned workers should begiven anopportunity to bargain,through their designatedrepresentative, before the new owners could be permittedto alter that relationship. It concluded, therefore, that thesuccessor respondent,having taken over the particular"employing industry" with full knowledge that the workerscurrently employed therein had union representation,deprived such workers of statutory protection when itchanged their economic and employment relationshipsbefore it notified their bargaining representative ofproposed changes and gave such representative a chanceto bargain concerning them.Most recently, the Board had reached a similarconclusion regarding a successor respondent'sbargainingobligation, following its purchase of three retail grocerystores, within which meat market department employeeswerecurrentlycoveredbyacollective-bargainingcontract, negotiated and signed by the predecessor-seller.K.B. & J. Young's Super Markets, Inc.,157 NLRB 271. TheBoard, within the case cited, declared specifically thatone FED-MARTreasonfor its concurrence with the Trial Examiner'srecommendation,regardingtherespondentfirm'sstatutory obligation, derived from a determination that therespondent concerned had succeeded, for statutorypurposes, the firm which had, prior to the sale, negotiatedand signed a labor contract covering "meat marketdepartment" workers.Should the Board, therefore, conclude that Garrity'ssettlementhad, really, been given some "fair chance" tosucceed, since it had, in fact, promoted collectivebargaining,and had led Garrityto signa memorandumcontract with Complainant herein, determination wouldstillbewarranted that Respondent, functioning asGarrity's successor, wasstatutorily boundto recognizeand bargain with the labor organization which Garrity had,previously, contractually recognized. (Whether Goulding's,statutory duty to bargaincompassed a further duty tohonor the contract which Garrity had signed will beconsidered, subsequently, within this Decision. InYoung'sSuper Markets,the Board found no necessity to pass uponthisquestion.So far as I can determine, despite somepassingBoard references to the Supreme Court'sWiley v.Livingston,rationale, the question of Section 8(a)(5)'sthrust inthisregard has not yet been decided.)The statutory duty of so-called successor firms torecognize and bargain with labororganizationsprivy tocontracts,whether current or recentlyterminated,coveringworkerswithin the particular "employingindustry" transferred, has not, seemingly, been derivedfrom any presumption that the contractually recognizedunioncontinues to represent a majority of the workerscovered.Rather, relevant decisions suggest that it hasderivedfromBoard recognition that the worker'scontractuallyfixed relationshipwith his "employingindustry" constitutes a relationship with respect to whichprotection, in transfer cases, ought to be given. Thenational laborpolicy, so the Board holds, requires that the"rightful prerogative of owners independentlyto rearrangetheirbusinesses and even eliminate themselves asemployers" must be balanced by some protection foremployees from a sudden change in the employmentrelationship.JohnWiley & Sons v. Livingston, supra.Thus, workers who have previously made clear theirdesire to bargain collectively must be given their statutoryright to claimthe protection of continued collectivebargaining,beforeany bona fidechange inbusinessownership can be permitted to modify their prevailingrelationshipwith the particular "employing industry"concerned.b.Since a majority of Respondent's workers haveredesignated and selected Complainant astheir representative, Respondent maybe required to recognize and bargainwith Complainant hereinWithout regard to so-called successorship considera-tions, however, General Counsel contends, alternatively,that since a majority of Goulding's employees redesignatedComplainant as their collective-bargaining representative,subsequent to his purchase of Fed-Mart's franchise,Respondent should be considered statutorily bound torecognize and deal with Complainant herein.Previously, within this Decision, determination has beenmade that when Goulding received Complainant's requestforrecognitionand bargaining, on January 7, 1965,specifically, that organization held signed designationcards from 8 of his 11 store employees. Thus, apart from213any successor liability to recognize the designated union,so General Counsel contends, the new franchise dealerwas statutorily bound, just as would be any employersimilarly situated, to recognize the majority representativeof his store workers.Counsel for Respondent argues, however, that hischent's refusal to recognize Complainant Union reflects no8(a)(1)or (5) violation, since: (1) Complainant's newdesignationcardswere not validly procured, and(2) Respondent, had, further, good reason to doubtComplainant's claim to continued representativestatus.Previously,within this Decision, Respondent's firstcontention-regarding the validity of Complainant's newdesignationcards-has been rejected. By way ofrecapitulation:Well-establisheddecisionaldoctrineteaches that such designations may not be disregarded ordeclared void without reliable, probative, and substantialevidencethatthreatsorimproper inducements,chargeable to union representatives, had been employedto obtain them.Smeco Industries, Inc.,151 NLRB 1240;Superior Rambler,150 NLRB 1264;cf. Purity Food Stores,Inc.,150NLRB 1523. Nothing in the present record,however,wouldwarrantadeterminationthatRespondent'sworkers,priortoComplainant'sredesignation,weresubjectedtoany threats orinducements,whetherfromGarrityorunionrepresentatives, sufficient to justify Board rejection oftheir choice.Within his brief, Complainant Union'scounsel notes that:The comment that the store was a Union shopapparently had varying degrees of meaning to theemployees present. Objectively, such a statementdoes not come within themeaningof threat orinducement in the cases examined. Further, it is horn-book law that the subjective reaction or unilateralmisunderstanding of the employee to requests forauthorization is not controlling as to the voluntarinessof the authorization.With matters in their present posture, counsel's commentwith respect to the record's significance must beconsidered cogent; his summary of Board decisionaldoctrine, further, correctly states the principle which mustbe considered determinative herein. Cf.Jas. H. Matthews& Co. v. N.L.R.B.,354 F.2d 432 (C.A. 8);Gary SteelProducts Corporation,144 NLRB 1160;Peterson Brothers,144 NLRB 679, 682, in this connection. (Though the recorddoes show that Garrity, Respondent's predecessor, mayhave told some store workers that they would have to joinComplainant, there can be no doubt that his commentsfollowed his execution of Complainant's memorandumcontract.Since that contract did contain statutorilypermitted union-shop provisions, Garrity could hardly befaulted for his remarks.) True, Garrity'ssuggestionthat hisworkers join the Union, which he seems to have madeshortly after he signed the memorandum contract, couldconceivably have persuaded some Fontana workers toseek union membership without waiting out their 30-daycontractual grace period; his failure to mention their rightto wait out that grace period, however, cannot be said tohave rendered his remarks coercive. Besides, nothing inthe record will support a determination that Garrity madesuchsuggestionstothoseparticularworkerswho,subsequently, redesignated Complainant. And, assuming,arguendo,that some of these workers may have "heard"Garrity's suggestion shortly after he became a contractsignatory,determination could hardly be consideredwarranted thatRespondent'sworkers,when they299-3520-70-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDredesignated Complainant slightly less than 1 month later,did so because their previous employer's directive hadcoerced their judgment.Despitehisconceded knowledge with respect toGarrity's settlement commitment, his further knowledgethat Garrity had finally signed Local 1167's memorandumcontract,and Complainant's proposal to submit itsredesignation cards for verification by some neutral party,Goulding contended that he did not, really,believeComplainant represented a majority of his Fontana storeworkers. This claim rests, principally, upon three grounds:1.Garrity had reported, to him, that he had told "someof the employees" they would have to join Complainantherein.2.The Fontana store is small, so that Goulding couldreasonably consider himself a beneficiary of relatively"close" rapport with his employees. As recipient of theirrelevantexpressionsofopinion,hebelieved thatComplainant did not, during the period with which we areconcerned, represent them.3.Goulding's various "casual" conversations with storeworkers led him to believe that Complainant had misledthem before their redesignation cards were signed.These contentions, however, provide no persuasivejustification for Goulding's claim of good-faith doubt; withdue regard for the record, Respondent's contention in thisregard must be rejected.First:Whatever Garrity may have told Goulding must beconsidered hearsay; Respondent can hardly contend thathis predecessor's statements provided any "reasonablebasis"forhislaterclaims.ThoughRespondent'stestimony with respect to Garrity's report was received forwhatever value it might have as tending to show his(Goulding's) subjective state of mind, its probative weightwith respect thereto must be considered minimal. Withinhis brief, Complainant's counsel has suggested, cogently,that Goulding knew, or should have known, that Garrity,who had resisted his store's unionizationbefore he signedthesettlementpreviouslynoted,whichsettlementincluded a bargaining order, would hardly have urged hisworkers to seek union membership, thereafter, exceptpursuant to some valid and binding contractual union-security clause. Since the record warrants a determinationthat his commitment to such a clause did, indeed, leadGarrity to make his suggestion, that suggestion can hardlybe considered unlawful; certainly, it can provide noreasonable justification for Goulding's presently claimedbelief that Complainant's representativestatushad beenwon through coercion.Second: Goulding's claim to knowledge regarding whathis workers felt with respect tounionrepresentation couldnot, reasonably have been bottomed merely on his store'ssmall size.His purported belief with respect to hisworkers' representation desires could only have derivedfrom whateverspecific conversationshe may have hadwith them. These conversations, then-rather than somevague rapport between the franchise dealer and hisemployeesbottomedontheircloseworkingrelationship-must be considered.Third:Goulding's claim of good-faith doubt, whichhe purports to have derived from several informalconversationswith store workers after he took overFed-Mart's franchise, rests on testimony which canhardlybe considered persuasive.While a witness,Respondent first testified that various workers madestatements, shortly after he took over the store, from whichhe derived "impressions" that they did not desire unionrepresentation.When cross-examined, however, he wasunable to say which employees had spoken to him duringlate December or early January; nor could he recall whatthey said. When pressed, he could merely report that someof them had asked him whether the store was "Union"still.Such queries, because of their equivocal character,can hardly be considered a manifestation of discontentwith union representation. (During direct examination,Goulding had testified, generally: that some of hisworkers, their number unspecified, had questioned him astowhat could be done to them if they did not pay theirunion dues; that some had reported receiving union letterswhich said that if they did not pay their dues there wouldbe repercussions; and that some had declared the onlyreason they "signed" was because they were told to sign.Duringcross-examination,however,Respondentprofessed to recall conversations with no more than sevenworkers. Three of these, Johnson, Logo, and Marovich,none of them January card signers, had merely askedwhether the store was "Union" still. With respect to fourJanuary card signers, Dawson, Gronek, Merlo, andSanders,Goulding could merely recall that two hadqueried the store's "Union" status, and that one hadmentioned receiving a union letter; he could not rememberthe substance or tenor of his conversation with the fourthcardsigner.)Thus, assuming,arguendo,that Gouldingmay really have had some casual conversations withvarious store workers, their tenor certainly cannot beconsidered reasonably sufficientto raise agood-faithdoubt regarding Complainant's renewed representationclaims.Cf.West Suburban Transit Lines, Inc., supra798-800, and cases therein cited;Cameo Lingerie, Inc.,148NLRB 535, 538-539; asserted doubts regardingrepresentative status must rest on something more thanunfounded assertions or speculation; good-faith doubtpresupposes a rational basis in fact.N.L.R.B. v. HoweScale Co.,311 F.2d 502, 504 (C.A. 7). No such showing hasbeenmade herein. Further, testimony proffered inRespondent's behalf, apart from that of Goulding himself,tends to show that whatever conversations he may havehad, with possibly one exception, took place some timeafter January 7, when he received Complainant Union'sfirstformal demand for recognition. I so find. Suchconversations can hardly have influenced his promptrejection of Local 1167's claim of majority representation.Taken as a whole, therefore, the record shows: Thatbefore Goulding took over Fed-Mart's franchise, he knewthatGarrity,hispredecessor, pursuant to a postedsettlementnotice,hadshortlybeforeconcededComplainant's representative status; that he was, further,aware of Garrity's contractual privity with Local 1167,since he knew that Garrity had signed that organization'smemorandum contract less than 1 month previously; thathe(Goulding)neverthelessrejected,thereafter,Complainant's offer to prove its January redesignation bya majority of Fontana store workers, through a card checkwhich some neutral person could conduct; that he had,prior to Complainant's recognition demand, purchased agroup life insurance and hospitalization plan for storeworkers,withoutnoticeor consultationwithunionrepresentatives; that, following Complainant's demand forrecognition,he (Goulding) had further unilaterallypromulgated a sick leave policy and vacation program; andthat, shortly thereafter, he had granted store workers thefirst of two substantial wage increases. With matters in FED-MART215this posture, Respondent's present claim, that his refusalto recognize and bargain with Complainant derived fromsome "reasonably based" good-faith doubt regarding itsrepresentative status, fails to persuade.Dispassionatelyconsidered,rather,Respondent'spresent claim of good-faith doubt-considered in the fightofhispriorrefusaltoacceptoracknowledgeComplainant's suggestion regarding a method by whichsuch a doubt could be resolved-constituted "nothingmore than a stalling device" calculated to provide himwith time within which Complainant's representativestatus could be subverted. Upon this record, I find thatComplainantdid,really,representamajorityofRespondent's Fontana store workers on January 7, 1965;that Respondent was then confronted with Complainant'sdemand for recognition and request for collective-bargaining; and that his refusal to deal with Complainant'srepresentatives, thereafter, violated the statute.c.Since Respondent must be considered Garrity'ssuccessor;hisstatutory duty to recognizeand bargain with Complainant compasses aduty to honor his predecessor'scollective-bargaining contractWithin his brief, General Counsel notes that, wereGarrity still the Fontana store's franchise holder, he wouldbe bound (pursuant to the terms of his memorandumcontract) to maintain and comply with Local 1167's mastercollective-bargaining agreement, with a scheduled 1969termination date. General Counsel contends, therefore,thatRespondent herein-since he must he consideredGarrity'ssuccessorforstatutorypurposes-shouldlikewise be considered bound by that contract.General Counsel takes this position notwithstandingwell-established Board decisional doctrine which clearlylaid down a rule-before the Supreme Court's decision inWiley& Sonsv.Livingston,previously noted-that,absent some express assumption of previously signedcontracts, successor employers are not bound by theirpredecessors' collective-bargaining agreements.UnitedStatesGypsum Company,157NLRB 652, 655-656;Triumph Sales, Inc.,154 NLRB 916, 920;Rohlik, Inc.,145NLRB 1236, 1242, fn. 15;General Extrusion Company,121NLRB 1165;Jolly Giant Lumber Co.,114 NLRB 413;InternationalLongshoremen'sandWarehousemen'sUnion, Local No. 16, CIO (Juneau Spruce Corporation),82NLRB 650, 659; cf.Cruse Motors, Inc.,105 NLRB 242,248.Within the present record's factual context, however,General Counsel submits thatWiley & Sons v. Livingstondictates a revision of current Board decisional principles,regarding the scope of the bargaining duty which thestatute lays on so-called "successor" firms.The Supreme Court, within itsWiley & Sons v.Livingstondecision, was required to determine whether acompany, found a successor employer, should beconsideredbound to arbitratecertain claims bottomeduponacollective-bargainingcontractwhich itspredecessor had signed. The specific questions withrespect to which arbitration had been sought werequestions dealing withcertain current and prospectivecontractual obligationswhich purportedly bound thesuccessor, following the predecessor firm's disappearancethrough merger. The Court held at 548-549:... that the disappearance by merger of a corporateemployerwhich has entered into a collectivebargainingagreementwithauniondoesnotautomatically terminate all rights of the employeescovered by the agreement, and that, in appropriatecircumstances, present here, the successor employermay be required to arbitrate with the union under theagreement.Itwould derogate from "the federal policy of settlinglabor disputes by arbitration," ... if a change in thecorporate structure or ownership of a businessenterprisehad the automatic consequence ofremoving a duty to arbitrate previously established;this is so as much in cases like the present, where thecontracting employer. diasppears into another bymerger, asin those in which one owner replacesanother but the business entity remains the same[Emphasis supplied.]There follows, within the Supreme Court's opinion, theparagraph,previouslyquotedwithin thisDecision,wherein the Court declares that "national labor policy,reflected in established principles of federal law" requiresthat the rightful prerogative of business owners torearrange their businesses be balanced by "someprotection" for workers from sudden changes in theiremployment relationship. With comments which-withinthe context of the present record-seem particularlycogent, the Court further declares, at 550, that:While the principles of law governing ordinarycontractswouldnotbind to a contract anunconsenting successor to a contracting party, acollective bargaining agreement is not an ordinarycontract. "...[I]t is a generalized code to govern amyriad of cases which the draftsmen cannot whollyanticipate. ... The collective agreement covers thewhole employment relationship. It calls into being anew common law-the common law of a particularindustry or of a particular plant."... Central to thepeculiar status and function of a collective bargainingagreement is the fact, dictated both by circumstance.and by the requirements of the National LaborRelations Act, that it is not in any real sense thesimpleproductofaconsensualrelationship.Therefore, although the duty to arbitrate ... must befounded on a contract, the impressive policyconsiderations favoring arbitration are not whollyoverborne by the fact that Wiley did not sign thecontract being construed. This case cannot readily beassimilated to the category of those in which there isno contract whatever, or none which is reasonablyrelated to the party sought to be obligated. There wasa contract, and Interscience,Wiley's predecessor,was party to it.We thus find Wiley's obligation toarbitrate this dispute in the Interscience contract,construed in the context of a national labor policy.[Emphasis added.]Superficially considered,Wiley & Sons v. Livingstondealt merely with a successor employer'sduty to arbitratequestions or claims bottomed upon his predecessor'scollective-bargaining contract. There can be no doubt,however, that, since the Supreme Court decided thatInterscience'scontractuallyfixedduty to arbitratedevolvedupon its successor, the Court's decisionnecessarily reflects a determination that the contractingfirm's successorcould legitimately be considered boundbywhatever substantive contractual provisions a designatedarbitrator might be requested to construe. With respect to 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis aspect of the case, the Supreme Court noted, at 554,that:All of the Union's grievances concern conditions ofemploymenttypicallycoveredbycollectivebargaining agreements and submitted to arbitration ifother grievance procedures fail. . . .Wiley argues,however, that the Union's claims areplainly outsidethe scope of the arbitration clause:first, because theagreement did not embrace post-merger claims.... Inallprobability, the situation created by the mergerwas one not expressly contemplated by the Union orInterscience when the agreement was made in 1960.Fairlytaken,however, theUnion'sdemandscollectively raise the question which underlies thewholelitigation:What is the effect of themerger onthe rights of covered employees?Itwould beinconsistent with our holding that the obligation toarbitrate survived the merger were we to hold that thefact of themerger, without more, removed claimsotherwise plainly arbitrablefrom the scope of thearbitration clause.... Claimed rights during the termof the agreement,at least, are unquestionably withinthe arbitration clause;we do not understand Wiley tourge that the Union's claims to all such rights havebecome moot by reason of the expiration of theagreement. [Emphasis supplied.]Since the Supreme Court's decision, two circuit courts ofappealshave, indeed, construedWiley& Sons v.Livingstonasholding that firms properly subject tocharacterization as successors remain bound to honortheir predecessors'entire collective-bargaining contracts,whenever the circumstances of their succession reflect"substantial continuity of identity and operation" withrespect to the business enterprises concerned,before andafter such a change.United Steelworkers of America v.Reliance Universal, Inc. of Ohio,335 F.2d 891 (C.A. 3);Wackenhut v. International Union, United Plant GuardWorkers of America,332 F.2d 954 (C.A. 9). TheWackenhutcase, like theWileycase,concerned a labor organization'sattempt to enforce a trade agreement's arbitration clauseagainst the purchaser of a business. With respect to thequestion now under consideration,the court of appealsheld, at 958, that:.the policy of thenational labor laws obligatesWackenhut,as the successor employer,to honor thecollective bargaining agreement entered into by itspredecessor, General Plant.*The specific rule which we derive from Wiley isthat where there is substantial similarity of operationand continuity of identity of the business enterprisebefore and after a change in ownership,a collectivebargaining agreement containing an arbitrationprovision,entered into by the predecessor employer isbinding- upon the successor employer.[Emphasissupplied.]Consistently,the court of appeals found Wackenhut, thesuccessor purchaser of the business,"bound by thecollective-bargaining agreement"which its predecessorseller had signed;Wackenhut was, specifically, foundcommitted to arbitrate union grievances regarding thecontinued postpurchase viability of certain wage increase,union shop,and dues checkoff provisions.InUnitedSteelworkers v. Reliance Universal,the Court of Appealsfor the Third Circuit was confronted with a comparablequestion.Noting the relevance ofWiley&Sons v.Livingston,the court construed it to stand for theproposition that,under appropriate circumstances,certainobligationsmay be imposed upon the new owner of abusiness-regardless of whether that new owner hadacquired the business through purchase and sale ormerger-by reason of the collective-bargaining contractnegotiated and signed by the preceding owner.HavingfoundWiley & Sons v. Livingstondeterminative, the courtnoted, at 894, that:The opposing parties here have argued for and againstthepropositionthatthecollectivebargainingagreement is unqualifiedly binding upon Reliance,aswould have been the case if there had been anassignment or novation substituting Reliance as aparty to the instrument. [Emphasis supplied.]And within a footnote, the court found the Ninth Circuit'sWackenhutdecisionpremisedupon that circuit'sconstruction ofWileyas authority for making a preexistinglaborcontractunqualifiedlybindingupon a newproprietor.Though the Third Circuit professed not toshare the Ninth Circuit's view regarding the breadth of theWileydecision, it did conclude, at 895, that:The requirements of the contract remain basic guidesto the law of the shop ... [and] ... the basic charterof labor relations. . .after the change of ownership.The court, however, went on to declare that an arbitrator,designated to determine disputes thereunder, mightproperly give weight to changed circumstances created bythe transfer of ownership, which might make continuedadherencetoparticulartermsofthatcontractunreasonable or inequitable.Thesejudicial determinations, though bottomed uponconsiderations of national labor policy laid down in Section301 suits,persuasively suggest that a successor firm,charged with a refusal to bargain within the meaning ofSection 8(a)(5) and 8(d) of the statute, may properly berequired by this Board to honor, maintain,and complywith the predecessor's contract.SinceWiley & Sons v. Livingston,we may note, both theWisconsin Supreme Court and that State's EmploymentRelationsBoardhaveconsideredthatdecisiondeterminative inconnectionwithrefusal-to-bargaincharges brought under that State's labor relations statute.Drivers,Warehouse and Dairy Employees Union Local No.75 v. Wisconsin EmploymentRelationsBoard,61 LRRM2113;Retail Clerks Union Local 1116, et al. and Norm'sI.G.A.,61 LRRM 1123;Local No. 126, GeneralTeamsters,etc. O'Brien Transport Co.,60 LRRM 1528. Within the firstcase cited, the Wisconsin Supreme Court declared thatWileystands for the principle that a collective-bargainingcontract,in reference to a particular plant or business,survives a change in ownership of such business and bindsthe new owner and employer,if there is a relevantsimilarity and continuity of operations across the changein ownership. Though the court did find thatWileydid notcompel the respondent purchaser, within the case beforeit, to recognize the labor agreement which the seller hadpreviously signed,its determination derived from a recordwhich, it found, revealed no substantial continuity ofidentity in the business enterprise before and after thechange. Both Wisconsin Employment Relations Boarddecisionscited,thoughtheyreflectno provisionsconferring affirmative relief for various reasons, recognizethe relevance of the Supreme Court'sWileyrationale withrespect to cases under the Wisconsin statute, when"successorship" can be proven.These State court and board pronouncements,likewise, FED-MARTpersuasively demonstrate the reasonableness of GeneralCounsel's contention, herein, that Goulding's duty tobargain with Complainant Union compasses a presentduty on his part to honor andmaintainLocal 1167's mastercontract, currently in force.Within his brief, GeneralCounsel's representative suggests, cogently, that:It is submitted that if the stability of labor relationsrequires a continuity of bargaining rights, then thesamepolicy considerations dictate a continuity ofcontract rights. There is no logical reason why asuccessor employer should be bound by one and notthe other. If employees lost the rights secured forthem in labor contracts every time a business changeshands, the prior negotiations would prove to be ofminimalvalue. New negotiations wouldmean a gap inthe terms and conditions of employment. Employeeswould be subjected to an uncertain fate which, ofcourse, does not mean stability of laborrelations.Within itsMaintenance, Incorporateddecision, previouslynoted, this Board had found a so-called "successor" firmduty-bound to bargainfor substantiallysimilar reasons.The Board's decision noted that:Itwould be virtually impossible for employees toachieve collective-bargaining rights in an employingindustry which is periodically subject to a possiblechange of employers if with every change theemployeesmust againresort to the Board's processesinorder to demonstrate anew their desire to berepresented by their formerly certifiedbargainingrepresentative.Inouropinion, itwould besteffectuate the policies of the Act if, in thecircumstances here present, the Respondent isrequired to bargain with the Union and the Union isleft free to devote itself to its functionas bargainingagentfor at least the normal operative period beforethepresumedmajority status flowing from itscertification may be questioned.For reasons previously noted within my Decision, thisrationalepersuades me that the purposes of the statutewould likewise be served "in the circumstances herepresent" by a determination that Goulding remained duty-bound to honorandmaintainComplainant's currentcontract. I so find.d.Respondent's changes in wages and conditions of workwithout notice to Complainant Union likewiseconstituterefusals to bargainPreviously, within this Decision, reference has beenmade to Respondent's unilateral promulgation of a grouplife insurance and hospitalization plan, sick leave policy,and vacation policy. Further, reference has been made toGoulding's subsequent series of unilateral wage raises.Respondent's lack of concern regarding any possibleunion interestwithrespect to thesematters isrealisticallyconceded; clearly,Goulding's course ofconduct reflected his consistent belief that he was notbound to deal with Complainant at all. That belief has,however, been found lacking in merit. Respondent, rather,has been found firm in his refusal to grant Complainantrecognition, despite the present duty which I have foundthe statute lays upon him. Necessarily, any course ofconduct, chargeable to him, which resultedin unilateralchanges affecting terms or conditions of employment forhisFontana store workers must be considered equallyviolative of the Act.N.L.R.B. v. Katz, d/b/a WilliamsburgSteel Products Co.,369 U.S. 736;RoyE. Hanson, Jr., Mfg.,137 NLRB 251. And I so find. General Counsel contends,217further,that the wage raises and fringe benefit grants withwhich we are now concerned were bestowed for thepurpose of discouraging union membership.I find merit,likewise, in this contention.Determination seems warranted,upon the entire record,thatRespondent'scourse of conduct was reasonablycalculated to subvert Complainant's representative status.Goulding, clearly,sought this goal through his program ofwage raises and various fringe benefit grants. There canbe no doubt,however, that wage increases and fringebenefit improvements,granted for the purpose ofdiscouraging union membership,constitute interference,restraint,and coercion violative of the statute.N.L.R.B. v.ExchangeParts Company,375 U.S. 405;N.L.R.B. v.Hyde's Supermarket,supra;I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above,occurring in connectionwithhisbusinessoperations describedin sectionI,above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYSince it has been found that Respondent did commit,and continues to commit, unfair labor practices, I shallrecommend that the Board issue an order requiring that hecease and desist therefrom and take certain affirmativeaction, including the posting of appropriate notices,designed to effectuate the policies of the Act, as amended.Specifically, determination has been made herein thatGoulding violated Section 8(a)(5) and (1) of the statute by:(1) his refusal to recognize and bargain with Complainant,upon request, as the representative of his Fontana storeworkers;(2) hisrefusaltohonorComplainant'sDecember 7, 1964, memorandum contract, coupled withhis refusal, despite the requirements of the designateddocument, to further "continue in full force and effect"the labor organization's Retail Food, Bakery, Candy andGeneral Merchandise Agreement, 1959-64, or to "acceptand adopt in full" the Complainant's 1964-69 successorcontract, negotiated with Food Employers Council, Inc.;and (3) his program of wage increases, coupled with hismodification of various terms and conditions of work forFontana store workers, without notice or consulation withComplainant herein. Confronted with a comparablesituation, this Board has noted its duty to bear in mind thatwhatever remedy it may fashion for unfair labor practicesshould be adapted to the situation which calls for redress;remedies, so the Board holds, should be fashioned with aview toward restoring, as nearly as possible, the situationwhich would have prevailed but for the specific unfairlabor practices found.PhelpsDodge Corporation v.N.L.R.B.,313 U.S. 177, 194;Chemrock Corporation, supra.Ishall, therefore, recommend that Respondent bargainwith the Union, upon request, and, further, thatRespondent honor Complainant's December 7, 1964,memorandum contract with his predecessor. Consistentlywith this recommendation, I shall recommend thatGoulding honor the designated labor organization's RetailFood,Bakery,Candy,andGeneralMerchandiseAgreement, 1959-64, so far as it may be applicableretroactively to the date when he took over Fed-Mart's 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDfranchise dealership for the Fontana store, together withComplainant's current Retail Food, Bakery, Candy, andGeneral Merchandise Agreement, 1964-69, for the balanceof that document's stated term. Respondent's obligation,however, with respect to maintaining or complying withthese contracts, should not be construed to require hiswithdrawal from Fontana store workers of any benefitsthey may have been given, beyond those which the severalcontracts designated might require.Consistentlywithmy recommendation regardingretroactivity, Respondent should be required to make hisFontana store workers whole for any loss of pay or otherbenefitswhich they may have suffered by reason ofRespondent's unlawful refusal to honor the severalcontracts previously designated since December 20, 1964.ChemrockCorporation,supra.WhateverbackpayRespondent's Fontana store workers may be entitled toreceive, shall be computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, and shall includeinterest, computed in the amount and manner whichIsisPlumbing & Heating Co ,138 NLRB 716, sets forth.Though Goulding's franchise grantor, Fed-Mart, has notbeen designated a respondent herein, the possibility that itmay be concerned, legitimately, with the scope of theBoard's remedial order in this case cannot, realistically, bedisregarded. (Pursuant to its standard Franchise andSupply Contracts and Subleases, Fed-Mart retains rightsof cancellation and termination, with or without cause.The franchise grantor, certainly, should be notified that,under certain circumstances, the exercise of those rightswillnotextinguish rightswhich the National LaborRelations Act confers upon workers who might be affectedthereby; nor will their exercise by Fed-Mart, under suchcircumstances, leave successor franchisees free to dealwith labor relations matters without regard for theirstatutorilyfixedobligations.)The franchise grantor,therefore, should, in my view, be given formal notice thatfranchise recipients taking over Fed-Mart dealerships,under circumstances comparable with those found presentherein,will be considered subject to certain statutoryobligations vis-a-vis whatever bargaining representativetheworkers concernedmay have selected. I shallrecommend, therefore, that the Regional Director formallyserve Fed-Mart with a copy of this Decision, and thatwhatever order the Board may issue regarding this matterbe served on the franchise grantor.''Consistently with Motions to Correct the Transcript filed bycounsel for General Counsel and the Complainant Union, theIn the light of the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Joseph Glenn Goulding d/b/a Fed-Mart, designatedas Respondent herein, is an employer within the meaningof Section 2(2) of the Act, engaged in commerce andbusiness activitieswhich affect commerce within themeaning of Section 2(6) and (7) of the Act, as amended.2.RetailClerksUnion, Local 1167, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act,as amended, which admits employees of Joseph GlennGoulding to membership.3.All employees employed by Joseph Glenn Goulding,d/b/a Fed-Mart, at his Fontana, California, store, exclusiveofguards,watchmen, professional employees andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of a collective bargain, withinthe meaning of Section 9(b) of the Act, as amended.4.At all times material herein, subsequent toDecember 20, 1964, Complainant has been entitled torecognitionastheexclusiverepresentativeofRespondent's Fontana store employees, within the unitdescribed above, pursuant to the provisions of Section 9(a)of the Act, as amended, for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employment.5.By his refusal to honor, maintain, or give any effect toComplainant's December 7, 1964, memorandum contractwith his predecessor franchisee; his further refusal tohonor, maintain, or effectuate those successive contractsbetween Complainant and Food Employers Council, Inc.,which the memorandum contract designated incorporatesor adopts by reference; his concurrent refusal to bargaincollectivelywithComplainantastheexclusiverepresentative of his Fontana store employees on and afterJanuary 7, 1965; and his unilateral modification of wagerates and various terms and conditions of work affectingthose Fontana store workers, Respondent has engaged inand is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the Act, as amended.[Recommended Order omitted from publication.]transcript is corrected as follows p. 217, 1 16 should readDecember 9, 1964, instead of September 9, 1965